 1   DONALD H. MEDEARIS, SBN 206849
     BAY AREA LEGAL AID
 2   1800 Market Street, 3rd Floor
     San Francisco, CA 94102
 3
     Telephone: (415) 354-6331
 4   Fax: (415) 982-4243
     dmedearis@baylegal.org
 5
     Attorney for Plaintiff,
 6   SYED ABU TAHIR

 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11   SYED ABU TAHIR,                                   )   Case No. 4:18-cv-03675-HSG
                                                       )
12                                                     )
                     Plaintiff,                            STIPULATION AND PROPOSED ORDER
13   vs.                                               )
                                                       )   FOR A SECOND EXTENSION OF TIME
                                                       )   FOR PLAINTIFF TO FILE MOTION FOR
14   NANCY A. BERRYHILL, Acting                        )   SUMMARY JUDGMENT
15   Commissioner of the Social Security               )
     Administration,                                   )
16                                                     )
                     Defendant.                        )
17                                                     )
18
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
19
     counsel of record, that Plaintiff shall have a second extension of time of 28 days to file his
20
21   Motion for Summary Judgment (MSJ) in response to Defendant’s Answer. The Court

22   previously granted Plaintiff’s request for an extension of 60 days to file his MSJ, so that
23
     Plaintiff, who was then Pro Se, would have time to seek counsel. Plaintiff has now obtained
24
     counsel and counsel substituted in as Plaintiff’s attorney today. Plaintiff’s attorney requests
25
     an extension because he will be representing clients at two already-scheduled Social Security
26
27
28   STIPULATION TO A SECOND EXTENSION OF TIME FOR PLAINTIFF TO FILE
     MOTION FOR SUMMARY JUDGMENT, AND PROPOSED ORDER; CASE NO. 4:18-
     CV-03675-HSG


                                                   1
     administrative hearings this Thursday, May 9, a Reply brief due in another United States
 1
 2   District Court case on May 10, 2019, and a heavy caseload.

 3          The current due date for Plaintiff's Motion for Summary Judgment is Monday, May
 4
     13, 2019. The new due date for filing Plaintiff’s Motion for Summary Judgment would be
 5
     Monday, June 10, 2019. The Commissioner's Motion would then be due on or before
 6
 7   Monday, July 8, 2019.

 8          Plaintiff and Plaintiff’s attorney sincerely apologize to the Court and to the Defendant
 9   for any inconvenience caused by this delay. The parties further stipulate that the Court’s
10
     Scheduling Order shall be modified accordingly.
11
                                                  Respectfully submitted,
12
13   Dated: 05/06/2019                            /s/ Donald H. Medearis
                                                  DONALD H. MEDEARIS
14                                                Attorney for Plaintiff
15
16
     Dated: 05/06/2019                           DAVID L. ANDERSON
17                                               United States Attorney
                                                 DEBORAH STACHEL,
18
                                                 Regional Chief Counsel Region IX
19                                             By: /s/ Sharon Lahey
                                                 (*as authorized by e-mail on 05/06/2019)
20                                               SHARON LAHEY,
                                                 Assistant Regional Counsel
21
                                                 Attorneys for Defendant
22
     ORDER:
23
     APPROVED AND SO ORDERED
24
25   Dated: ____________
              5/7/2019                            By: _______________________________
                                                  THE HONORABLE HAYWOOD S.
26                                                GILLIAM, JR.
27                                                United States District Judge

28   STIPULATION TO A SECOND EXTENSION OF TIME FOR PLAINTIFF TO FILE
     MOTION FOR SUMMARY JUDGMENT, AND PROPOSED ORDER; CASE NO. 4:18-
     CV-03675-HSG


                                                  2
